                                      UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION
                                            3:19-cv-718-RJC-DSC

               VAUGHN A. FLATTS,                   )
                                                   )
                            Plaintiff,             )
                                                   )
               v.                                  )
                                                   )                ORDER
               ANDREW SAUL,                         )
               Commissioner of                     )
               Social Security                     )
                                                   )
                            Defendant.             )
               ____________________________________)

                        This matter is before the Court on Defendant’s Motion for Remand to the

               Commissioner for further administrative proceedings, to which Plaintiff’s counsel

               has consented. (Doc. No. 12). The Commissioner wishes to conduct further fact-

               finding, including holding a new hearing before an Administrative Law Judge

               (ALJ).

                        The Court finds that further administrative fact-finding is warranted and

               that good cause therefore exists for remand. Accordingly, the Court hereby

               remands the case to the Commissioner under sentence six of 42 U.S.C. § 405(g) for

               further administrative proceedings, including a new ALJ hearing. See Melkonyan v.

               Sullivan, 501 U.S. 89 (1991).

Signed: January 14, 2021




                                                          1

                           Case 3:19-cv-00718-RJC Document 13 Filed 01/15/21 Page 1 of 1
